DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 9/15/22.  In particular, claim 1 has been amended to further limit formula III.  

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite new formula III:

    PNG
    media_image1.png
    102
    405
    media_image1.png
    Greyscale

Applicant alleges support for new formula III from previous claim 2, which discloses an original formula III of:
    PNG
    media_image2.png
    132
    464
    media_image2.png
    Greyscale
.  However, in the amendment, “R4” and the carbonyl are removed.  Applicant alleges further support in paragraph 34 of the originally filed specification, however no formulas are reported therein.  The two formulas are mutually exclusive and there is no suggestion to remove the carbonyl group and R4 group.  In other words, there is no connection between new formula III and the original formula for support.
Applicant also alleges support in the examples reporting AAEM of formula 
    PNG
    media_image3.png
    79
    186
    media_image3.png
    Greyscale
.    While AAEM is similar to original formula III, AAEM does not read on originally formula III because it is missing the R4 and carbonyl group.   AAEM reads on new formula II, wherein L1 is ethylene (C2), R6 is methyl (C1) and R3 is methyl.  Thus, the nexus between AAEM and the new formula III is that AAEM is a species, while new formula III is a genus.  In other words, the new claim is broader than what is described in the originally filed disclosure.  MPEP 2163.05 (I) B (also see case law cited therein) states that a generic claim “may be satisfied through sufficient description of a representative number of species.”  A “representative number of species” is described therein as having “substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”  However, in the instant case, only one species is described and by definition has no variation.  The new claim broadens L1, R3 and R6 to include various alkyl and alkylene groups to include long alkyl such as dodecyl (C12), highly substituted (e.g. t-butyl), short alkyl (methyl/C1) and any other variation.  Therefore, the new claims broaden the claim to include species (as elucidated above) that would not have been conveyed to the skilled artisan through the originally filed disclosure.



 

Claim Rejections - 35 USC § 102/103
Claim(s) 1, 3-6, 11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2005/014698 (herein Stover) as evidenced by the originally filed specification.  
As to claim 1, Stover discloses a crosslinkable polymer composition.  See abstract, page 1 and examples.  The compositions have a first copolymer comprising 2-(methacrylolxy)ethylacetoacetate (MEAA reading on AAEM of the present invention with the formula  
    PNG
    media_image3.png
    79
    186
    media_image3.png
    Greyscale
, which reads on claimed formula III, wherein R3=methyl, L1=C2 alkylene (ethylene) and R6=C1 alkyl and also reading on claim 5 and 6.  See page 11 and 14.  The copolymer can also have butyl methacrylate (BMA), reading on claimed formula I, wherein R1=methyl and R2=C4 alkyl.  See page 14.  Also see examples. The copolymer can also comprise HEMA (see page 14, scheme 1), which reads on formula I, wherein R3=methyl and R2=the claimed formula of claim 4, wherein R5=hydrogen or methyl (open to interpretation in scheme 1), n is shown as 4 in scheme 4.   Page 11 also discloses that a crosslinker is present, which is a polyamine such as poly(aminoethylmethacrylate) (PAEM), reading on formula IV of claim 3, wherein L1=C2 alkylene and R3=methyl.  Specific attention is drawn to the polymer of the invention “MAA-PEGMM-BMA-MEAA” (page 17), which is a polymer of methacrylic acid (MAA, wherein R6=methyl), polyethylene glycol methacrylate (PEGMM, reading on formula I, wherein R1=methyl, R2=formula of R2, n=4 and R5=methyl), butyl methacrylate (BMA, reading on formula I, wherein R1=methyl and R2=C4 alkyl, and comprising 2-(methacrylolxy)ethylacetoacetate (MEAA, again reading on claimed formula III, wherein R3=methyl, L1=C2 alkylene and R6=C1 alkyl).  Again, the listed crosslinker is a copolymer of aminoethylmethacrylate (AAEM), which reads on the claimed crosslinker with an amine group.
The polymer has a crosslinkable functional group which is an acetoacetate functional group, which is exemplified as a crosslinking functional group capable of forming covalent linkages with an adjacent chain (thus crosslinking) when pressure is applied in the specification of the instant application (paragraphs 45 and 51-52).  Further, Stover discloses that the amine crosslinks the polymer and thus, a sufficient amount of time must pass in order for it to cure.   In the alternative, the copolymer would obviously form a covalent bond with the crosslinker once the composition is formed because the same material would obviously yield the same results.
As to claim 11, the MAA is in amounts (e.g. 47.5 mol%) in the examples significant enough to effect the Tg.
As to claim 13, the compositions are utilized for adhesion applications.  See page 18.  While not specifically mentioning pressure sensitive adhesives, the composition is identical with the same first copolymer and the same crosslinker suitable for adhesives.  Therefore, it is reasonable to take the position that the composition reads on the claimed pressure sensitive adhesive composition, since the adhesiveness naturally flows from having the same composition.  
As to claim 14, the composition is utilized for coatings.  See pages 3, 19 and 22 and examples.
As to claim 15, the composition is utilized for coatings.  See pages 3, 19 and 22 and examples.  Specifically disclosing contacting the composition with a surface (substrate) and crosslinking (thus a time sufficient enough to crosslink).  See pages 3, 19 and examples.

Claim(s) 1, 3, 5, 6-7 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2010/0120931 (Herein Zajackowski) as evidenced by the originally filed specification.  
As to claims 1, 3, 5, 6 and 13-14, Zajackowski discloses a crosslinkable polymer (oligomer) composition.  See abstract, paragraphs 3-9 and examples.  The composition is for pressure sensitive adhesives.  See paragraph 7-10 abstract and examples. The composition comprises a first polymer has a butyl alkyl (meth)acrylate (paragraph 13).  Also exemplifying ethylhexyl acrylate.  The polymer has a crosslinkable copolymer that crosslinks with an adjacent chain.  See paragraph 45 and table 1 and paragraph 23 teaching amines.   The first copolymer also comprises 2-(methacrylolxy)ethylacetoacetate (MEAA, reading on claimed formula III, wherein R3=methyl, L1=C2 alkylene and R6=C1 alkyl).  See paragraph 95, also see paragraph 96, wherein R3=hydrogen.   The polymer has a crosslinkable functional group is an acetoacetate (table 1 and 54 and examples) or amino-ethyl methacrylate (reading on formula IV of claim 3 and 6, see table 1 and paragraph 22-23) functional group, which is exemplified as a crosslinking functional group capable of forming covalent linkages with an adjacent chain (thus crosslinking) when pressure is applied in the specification of the instant application (paragraphs 34 and 50-52).  In the alternative, the copolymer would obviously crosslink with an adjacent polymer chain.
As to claim 7, the copolymer comprises 93 parts EHA (mw=184), 4 parts MEAA (mw=214) and 3 parts HEMA (mw=130).  The parts by weight can be converted to the molar percentage via the molecular weight (mw), which is deduced to be about 92 mole percent of formula I (EHA) and about 3 mole percent formula III (MEAA), which falls within the claimed ranges.


Claim(s) 1, 3, 4-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2003/0216519 (Herein Heilmann) as evidenced by the originally filed specification.  
As to claims 1, 5-6 and 13-14, Heilmann discloses a crosslinkable polymer (oligomer) composition.  See abstract, paragraphs 12-17 and examples.  The composition is for pressure sensitive adhesives.  See paragraph 21, 72, 108, abstract and examples. The composition comprises a first polymer has a C5-C12 alkyl (meth)acrylate (paragraph 50), such as isobornyl acrylate which is also exemplified.  The polymer has a crosslinkable copolymer that crosslinks with an adjacent chain.  See abstract, paragraph 20-22, 26 and examples.  The first copolymer also comprises 2-(acetoacetoxy)ethyl-(meth)acrylate, also known as 2-((meth)acrylolxy)ethylacetoacetate (MEAA, reading on claimed formula III, wherein R3=methyl or hydrogen, L1=C2 alkylene and R6=C1 alkyl).  See paragraph 59.   The polymer has a crosslinkable functional group is an acetoacetate (paragraph 54 and examples) functional group, which is exemplified as a crosslinking functional group capable of forming covalent linkages with an adjacent chain (thus crosslinking) when pressure is applied in the specification of the instant application (paragraphs 34 and 50-52).  In the alternative, the copolymer would obviously crosslink with an adjacent polymer chain.
The composition has a crosslinker such as a monomer with 3-aminopropyl methacrylate is disclosed.  See paragraph 56.
As to claim 3, the crosslinkable monomer is 3-aminopropyl methacrylate, reading on formula IV, wherein R3 is methyl and L1 is C3 alkylene.  See paragraph 56.
As to claim 4, the comonomer can be formula I, wherein n=1 and R5=hydrogen.  Specifically is hydroxyethyl(meth)acrylate.  See paragraph 55.
As to claim 7, see examples such as in paragraph 247 showing 95 parts monomers of formula I and 5 parts of 1,3-oxazolin-5-one (crosslinking monomer), which has a molar ratio within the claimed range.
As to claims 8-9, the crosslinkable monomer can be ethylene di(meth)acrylate (paragraph 78), which reads on formula V and VI wherein R6=R8=methyl or H and m=1.
As to claim 10, the diacrylate is utilized in e.g. 0.5 parts in example 68.
As to claim 11, monomers are utilized to increase the glass transition. See paragraph 50, 98 and 72.
As to claim 15, a method of using the pressure sensitive adhesive or coating comprising contacting the adhesive with a substrate to crosslink it. The composition is pressed against a substrate (with e.g. a roller, also implied by pressure sensitive adhesive), which crosslinks it, and forms adhesion.  See paragraph 72, 127 and examples.

Response to Arguments
Applicant's arguments filed 9/15/22 have been fully considered but they are not persuasive. 
Applicant argues that the rejections over Heilmann and Zajackowski are overcome by incorporating the limitations of previous claim 2 into claim 1.  
However, the claim amendments do not incorporate the limitations of previous claim 2.  Claim 1 has been amended to recite new formula III:

    PNG
    media_image1.png
    102
    405
    media_image1.png
    Greyscale

Previous claim 2 recited original formula III shown below.
    PNG
    media_image2.png
    132
    464
    media_image2.png
    Greyscale
.  
The limitations are different and both Heilmann and Zajackowski disclose structures that read on the newly amended formula III of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764